The relators applied to the comptroller, alleging that they were the owners of certain lands in the county of Franklin, which had been sold for taxes in the year 1881, and bid in by the comptroller for the state. They asked that the sale be canceled and set aside on account of certain defects and irregularities specified in the moving papers.
The comptroller denied the application, and the Appellate Division, upon certiorari, affirmed his determination. It is not necessary to notice the particular defects or irregularities in the sale that are claimed to constitute the grounds of the application, since, we think, the relators have no standing to make this application.
It has been repeatedly held by this court that, in cases of tax sales of lands, the owner cannot reclaim the lands sold by such a proceeding as this. The comptroller has no power to set aside the sale upon the application of the owner, since the statute was not intended for his benefit, but for the benefit of the purchaser who has paid his money to the state upon the faith of a title supposed to be valid, but which turns out to be defective or void. Within recent years the statute of 1855 has been amended, but none of these amendments, in any way, aid the relators in this case. The objections which have been so often stated to the exercise of this jurisdiction, at the instance of the owner, still remain good. (People ex rel. Wright v. Chapin, 104 N.Y. 369;People ex rel. Ostrander v. Chapin, 105 N.Y. 309;Ostrander v. Darling, 127 N.Y. 70; People ex rel. HamiltonPark Co. v. Wemple, 139 N.Y. 240; People ex rel. Witte v.Roberts, 144 N.Y. 234.)
It will be seen upon a careful examination of these cases that they cover all the statutes now in force conferring power upon the comptroller to set aside sales of lands for taxes, but *Page 543 
none of them are yet comprehensive enough to enable an owner to repossess himself of the lands sold in such a way. If the sale is invalid, his title is not affected, and he may keep and defend his possession, or, if put out of possession, he may regain it by action of ejectment.
It is obvious that there was no intention to modify or disturb these decisions by anything that was said in the case of People
v. Turner (117 N.Y. 227; 145 N.Y. 451).
The case was correctly decided in the court below, and the order appealed from should be affirmed, with costs.
All concur.
Order affirmed.